DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (U.S. 2018/0164938, hereafter referred to as Li).
Regarding claim 1, Li teaches an electronic device comprising: a sidewall structure configured to form a surface of the electronic device, the sidewall structure including a key area 11 formed on the surface of the electronic device (see figure 10); an internal frame 20 formed inside the electronic device and configured to face an inner surface of the sidewall structure; and a sensor assembly disposed between the internal frame and the sidewall structure, at least part of the sensor assembly being aligned with the key area, wherein the sensor assembly includes: a sensor 32 configured to sense a force applied to the key area (see para. 0031), based on displacement of an inner surface of the key area, and a support member including one surface 34 that is supported on the sensor and an opposite surface that is supported on the internal frame (see figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kim et al. (U.S. 2019/0073077, hereafter referred to as Kim).
Regarding claims 2 and 3, Li teaches wherein the support member includes an elastic member 31 in the form of a thin plate, configured to exert an elastic force on the sensor 
However, Li does not explicitly teach a damping member disposed between the elastic member and the internal frame.
Kim teaches a similar device configuration which includes a pressure sensor 400 comprising an elastic foam 440
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Li with the teaching of Kim in order to minimize the impact transmitted.
	Regarding claim 8 and 11, it would have been an obvious matter of design choice to size the pressure sensor to be press-fitted between the sidewall and internal frame since such a modification would have involved a mere change in-the size of-a component. A change in size is
generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	Regarding claim 12, Li further teaches wherein the force key structure is formed such that opposite sides thereof are symmetric to each other with respect to a central axis passing through the key area (see figure 4).
	
Allowable Subject Matter
Claims 4-7, 9, 10 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (57)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/Examiner, Art Unit 2855